DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1, 3, 5, 6, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Link et al. (2019/0176729) and Yu et al. (9,121,722).  Regarding independent claim 1, Link teaches (Fig. 1) a power supply system for a vehicle, the power supply system, comprising: 
a high-voltage battery pack including: 
a battery housing (18); 
a battery cell (20) provided in the battery housing; 
a power relay assembly (PRA) (H1, H2, S) electrically connected to the battery cell; 
a first battery connector provided at a first (right) side of the battery housing (i.e. A3); 
a connecting member (wires between elements) configured to electrically connect the power relay assembly and the first battery connector; and 
a second battery connector electrically connected to the power relay assembly and provided at a second (left) side of the battery housing (i.e. A1);  
a first junction box (LE2) electrically connected to a first power electronic module (first motor) of a vehicle and provided with a first junction box connector (left side of LE2); 
a first battery connecting cable (wires between elements) configured to electrically connect the first junction box connector and the first battery connector; 
a second junction box (LE1) electrically connected to a second power electronic module (second motor) of the vehicle and comprising a second junction box housing (box surrounding LE1) having a receiving space therein and a second junction box connector (right side of LE1) provided at the second junction box housing; 
a second battery connecting cable (wires between elements) configured to electrically connect the second junction box connector and the second battery connector; 
wherein the first battery connecting cable is electrically connected to the power relay assembly, and the second battery connecting cable is electrically connected to the power relay assembly, and 
wherein the power relay assembly is configured to selectively cut off a supply of power from the battery cell to the first junction box and the second junction box. ([0030]; [0031])
Link also teaches a high-speed charging unit (inside 26) but fails to explicitly teach the second junction box housing (LE1) comprising the high-speed charging unit and both being connected to the battery pack via a single second battery connector.  Yu teaches a similar power supply system for a vehicle (Fig. 1) to that of Link.  Yu teaches a battery cell inside a battery housing (114), comprising a single battery connector (left side of 114) being connected to both a high-speed charging unit (122/124), and a module (116, similar to Link’s LE1) electrically connected to a second power electronic module (104) of the vehicle. (Col. 2, lines 50-67; Col. 3, lines 12-21) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second battery connector of Link (left side of Link’s battery housing) being connected to both Link’s high-speed charging unit (26) and the second power electronic module of the vehicle via the single junction box (LE1), and having the elements (116, 122, and 124) all encompassed within a single housing (i.e. Link’s LE1 housing), since Yu teaches an example of a single battery connecter connected to both high-speed charging unit (122/124) and the second power electronic module of the vehicle (104) via a junction box (116), and this modification would allow for one less connector being needed and connected to the battery housing.  Also, it would have been obvious to combine the elements (116, 122, and 124) into a single second junction box housing (i.e. LE1 of Link) since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1892).  
Regarding claim 3, Link teaches a busbar provided in the second junction box (LE1) and electrically connected to the second junction box connector, wherein the second power electronic module of the vehicle is electrically connected to the busbar. (Fig. 1; the busbar is how power is sent to the second power electronic module)
Regarding claim 5, the Link/Yu combination teaches the high-speed charging unit including a high-speed charging connector (similar to 26a and 26b) provided in the second junction box and electrically connected to a high-speed charging relay (similar to D1), but fails to explicitly teach the high-speed charging relay being provided in the second junction box.  Also, regarding claims 8 and 10, Link teaches a low-speed charging unit (28; [0032]), but fails to explicitly teach it located in the battery housing as claimed.  Regarding all three claims, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the relay (D1) into the second junction box (LE1) and rearrange the low-speed charging unit (28) into an edge region (upper right corner) of the battery housing and adjacent to the power relay assembly, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Regarding claim 6, Link teaches a low-speed charging unit (28) provided outside the high-voltage battery pack independently of the second junction box (LE1) and electrically connected to the high-voltage battery pack. ([0032])
Regarding claim 11, Link teaches the connecting member including at least one of a cable and a busbar (which transfers power between the power relay assembly and the first battery connector).
Regarding claims 12 and 13, Link teaches the power supply system as described above.  Link also teaches (Fig. 1) the first and second power electronic modules (LE2, LE1) comprising a power supply of a drive unit (i.e. wheel motor, not pictured; [0030]).  Link fails to explicitly teach all of what the claimed first and second power electronic modules includes.  Yu teaches a similar power supply system (Fig. 1) to that of Link.  Yu teaches an electronic module comprising a motor (104) for a wheel (112) of a vehicle, and an inverter (inside 116) connected to the motor and configured to convert DC power, which is supplied from a high-voltage battery pack (114), into alternating current power. (Col. 2, lines 32-62)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute Yu’s electronic module (104, 112, part of 116) into Link’s invention for Link’s (LE1, LE2), since it involves a mere simple substitution of one circuit configuration for another to perform the same function of supplying vehicle battery power to a wheel motor.
4.	Claim(s) 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Link et al. (2019/0176729) and Yu et al. (9,121,722) as applied to claims 1, 6, and 8 above, and further in view of Styles (11,139,522).  Link (and Yu) teach the power supply system as described above, including the low-speed charging unit (28) including a base member (inside 28) disposed outside the battery housing (18), and a low-speed charging connector (28a and 28b) provided on the base member and electrically connected to the power relay assembly. ([0032])  Link fails to explicitly teach the low-speed charging unit including a fuse.  Styles teaches a similar power supply system to that of Link.  Styles teaches a fuse provided on a charging unit configured to selectively cut off a supply of power to a charging connector. (Col. 11, lines 4-21)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a fuse on the low-speed charging unit in Link’s invention, to prevent damage to elements in the system due to unexpected high voltages or currents. 
Regarding claim 9, Link fails to explicitly teach the low-speed charging unit being inside the battery housing, however, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the low-speed charging unit (28) into the battery housing (18), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Response to Arguments
5.	Applicant’s arguments, filed July 11, 2022, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yu et al. (9,121,722).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
DMP
7-21-2022
/TOAN T VU/Primary Examiner, Art Unit 2836